                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007



                                                      June 24, 2021
VIA ECF
Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
                                                  MEMO ENDORSED
40 Foley Square
New York, NY 10007

               Re:        Bellocchio v. Garland, 21 Civ. 3280 (KPF)

Dear Judge Failla:

       I write respectfully on behalf of Merrick B. Garland, sued in his official capacity as
Attorney General of the United States (the “Government”), the defendant in the above-
referenced case. Plaintiff commenced this case with the filing of the complaint on April 15,
2021. Dkt. No. 1. On May 10, 2021, the Court scheduled an initial conference for July 1, 2021, at
12:00 p.m. and ordered that the parties to confer and submit a proposed case management plan
by today. Dkt. No. 5. However, because Plaintiff served the Government on May 25, 2021, the
Government’s response to the complaint is not due until July 26, 2021. See Fed. R. Civ. P.
12(a)(2). In the interest of efficiency, the Government respectfully requests that the initial
conference and the deadline for proposed case management plan be adjourned until after the
Government files its responsive pleading on July 26. This is the Government’s first request for
an adjournment of these dates and Plaintiff consents to the request.

       The Government thanks the Court for its consideration of this request.

                                               Respectfully,

                                               AUDREY STRAUSS
                                               United States Attorney for the
                                               Southern District of New York

                                        by:     /s/ Jennifer Jude
                                               JENNIFER JUDE
                                               Assistant United States Attorney
                                               86 Chambers Street, 3rd floor
                                               New York, NY 10007
                                               Tel: (212) 637-2663
                                               Email: jennifer.jude@usdoj.gov
cc: Plaintiff’s counsel
Application GRANTED. The initial pretrial conference scheduled for
July 1, 2021, is hereby ADJOURNED to August 13, 2021, at 3:30 p.m.
The parties' joint letter and Proposed Civil Case Management Plan and
Scheduling Order will be due on or before August 5, 2021.

Dated:    June 24, 2021            SO ORDERED.
          New York, New York




                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
